Citation Nr: 1232806	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-07 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a claimed back disorder. 

2. Entitlement to service connection for claimed residuals of a right shoulder injury, to include as secondary to a back disability. 

3. Entitlement to service connection for claimed residuals of lumps on the head, to include as due to ionizing radiation exposure. 

4. Entitlement to service connection for a claimed respiratory disorder, to include as due to ionizing radiation exposure. 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to December 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision by the RO in Philadelphia, Pennsylvania.  The RO in Roanoke, Virginia, currently has original jurisdiction over the Veteran's claims folder. 

The Veteran testified at a hearing chaired by a Acting Veterans Law Judge held at the RO in April 2011.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In June 2012, the Board notified the Veteran that the Acting Veterans Law Judge had retired and inquired whether he desired another Board hearing in conjunction with his appeal.  As no response to this correspondence was forthcoming, the Board assumes an additional hearing is not required. 

The issue of service connection for headaches has been raised by the record. However, this issue has not yet been addressed by the RO and is referred for appropriate action. See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not have jurisdiction of issues not yet adjudicated by the RO).

The appeal is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

For the following reasons, the Board finds that this case must be remanded to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

During the April 2011 hearing, the Veteran testified that he had applied for disability benefits from the Social Security Administration.  See the hearing transcript, page 16.  The medical and legal documents pertaining to the Veteran's claim for benefits from the SSA have not been associated with the claims folder; nor does it appear that an attempt has made to procure them. 

VA has a duty to obtain SSA records when they may be relevant to a claim. 38 U.S.C.A. § 5103A(c)(3) (West 2002); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  The possibility that SSA records could contain evidence relevant to the Veteran's claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  

Because the record indicates that the Veteran has applied for benefits from the SSA, the Board finds that his appeal must be remanded in order to accord the agency of original jurisdiction (AOJ) an opportunity to procure these documents. 38 C.F.R. § 3.159(c)(2) (2011).

In addition, the Veteran's service treatment records document that he was involved in a motorcycle accident in August 1980.  He was noted to have abrasions on his right shoulder and complaints of neck pain. The service treatment records also documented that the Veteran complained of lower back pain in June 1982 and was diagnosed with a strained muscle. 

Currently, the Veteran has been diagnosed with degenerative disc disease of the cervical spine and he has received treatment for right arm pain.  See Virginia Department of Corrections treatment records dated October 2007 and January 2008. 

Under these circumstances, the Veteran should be afforded VA examinations to determine the nature of his claimed disabilities and whether any identified disability had its clinical onset in service or is otherwise related to active duty.  See McLendon v. Nicholson, 20 Vet.App. 79 (2006); Charles v. Principi, 16 Vet.App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011).

During the April 2011 hearing, the Veteran testified that he had experienced lumps on his head and shortness of breath since his separation from service. See the hearing transcript, page 4. He alleged that these conditions were the result of his in-service exposure to ionizing radiation. See the August 2007 claim.

The Veteran has testified that he wore a radiation badge during service as part of his duties working around nuclear missiles. See the hearing transcript, pages 20, 22.  

Accordingly, the RO should make an attempt to locate the Veteran's service personnel records, to include a Record of Occupational Exposure to Ionizing Radiation (DD Form 1141).  If these records indicate that the Veteran was exposed to ionizing radiation during service, than the Veteran's claims should be referred to the Under Secretary for Benefits for further consideration. 38 C.F.R. § 3.311(b).

Finally, the Veteran has been receiving ongoing treatment at a VA outpatient clinic and a VA Medical Center.  On Remand, the Veteran's treatment records should also be obtained and associated with his claims folder. 38 U.S.C.A. § 5103A(c) (West 2002). See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED to the RO for the following action:

 1.  The RO should take appropriate steps to contact the Veteran and ask that he identify the names and addresses of all VA and non-VA health care providers who have treated him for the right shoulder, back, shortness of breath, and head lumps.  The Board is particularly interested in records of pertinent treatment that the Veteran may have received from the VAMC in Salem, Virginia and the Danville, Virginia VA outpatient clinic. 

After procuring authorization from the Veteran for release of all identified records, as appropriate, the RO should to obtain copies of all such records.  All efforts to obtain such records should be documented in the claims folder. All available records should be associated with the claims folder.

2.  The RO should contact the National Personnel Records Center and request a copy of the Veteran's complete service personnel records, as well as his Record of Occupational Exposure to Ionizing Radiation (Form DD-1141), provided that there is one on file. Any such records so obtained should be associated with the Veteran's VA claims folder. If it is deemed to be necessary based on the state of the record, additional steps should be taken to prepare a dose estimate.

3.  The RO should contact SSA for the purpose of obtaining all decisions and records from that agency that pertain to the Veteran's claim for disability benefits. Any records so obtained should be associated with the Veteran's VA claims folder. Any notice from SSA that these records are not available should be noted in the Veteran's claims folder

3.  Then, the RO should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed back condition. The Veteran's claims file, including a copy of this remand, must be made available to the examiner. All diagnostic testing deemed to be necessary by the examiner should be accomplished.

After reviewing the entire record and examining the Veteran, the VA examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any current upper or lower spine disability had its clinical onset in service or otherwise is due to an injury or other event or incident of his period of active duty.  A complete rationale for all opinions expressed should be provided.

4.  The RO also should undertake to have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed right shoulder disability.  The Veteran's claims folder, including a copy of this remand, must be made available to the examiner. All diagnostic testing deemed to be necessary by the examiner should be accomplished.

After reviewing the entire record and examining the Veteran, the VA examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any current right shoulder disability (1) had its clinical onset in service or otherwise is due to an event or incident of his period of active duty, or (2) was caused or aggravated (permanently worsened beyond normal progression) by any identified spine disability.  If the Veteran is found to have a right shoulder disability that is aggravated by any identified spine disability, the examiner should quantify the approximate degree of aggravation.

Complete rationale should be provided for all opinions expressed.  

5.  After completing all indicated development, the RO should readjudicate the Veteran's claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


